IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 64 DB 2020 (No. 42 RST 2020)
                                :
                                :
DEBRA ZUCKERMAN ANDERSON        : Attorney Registration No. 74498
                                :
PETITION FOR REINSTATEMENT      : (Allegheny County)
 FROM ADMINISTRATIVE SUSPENSION :


                                         ORDER


 PER CURIAM


        AND NOW, this 30th day of June, 2020, the Report and Recommendation of

 Disciplinary Board Member dated June 22, 2020, is approved and it is ORDERED that

 Debra Zuckerman Anderson, who has been on Administrative Suspension, has never

 been suspended or disbarred, and has demonstrated that she has the moral

 qualifications, competency and learning in law required for admission to practice in the

 Commonwealth, shall be and is, hereby reinstated to active status as a member of the

 Bar of this Commonwealth. The expenses incurred by the Board in the investigation and

 processing of this matter shall be paid by the Petitioner.